Citation Nr: 1101463	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  03-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.  

2.  Entitlement to service connection for hypertension, to 
include as due to anxiety disorder.

3.  Entitlement to service connection for familial tremor, to 
include as due to anxiety disorder.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as muscle spasm of the abdominal wall, to 
include as due to anxiety disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to July 1981, 
and from January 1991 to April 1991.  He also had additional 
service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and September 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.

In September 2005, the Veteran appeared and testified at a Travel 
Board hearing at the Houston RO.  The transcript is of record.  

In September 2009, the Board remanded the Veteran's claim for 
further evidentiary development-including a VA examination.  The 
requested action was taken and the claim has been returned to the 
Board for review.

It appears as though a request to reopen the Veteran's 
previously denied claim of service connection for kidney 
stones has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it referred to the AOJ for any appropriate action.  

The issues of entitlement to service connection for IBS and 
familial tremor are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have anxiety disorder 
attributable to his period of active duty.

3.  The Veteran is not shown to have hypertension attributable to 
his period of active duty or due to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Anxiety disorder was neither caused, nor worsened by service, 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not caused or aggravated by service, nor is 
it presumed to have been caused or aggravated by service or a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in November 2001, November 2004, July 2006, 
November 2008, and November 2009, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the July 2006 and November 2008 notices.  
As such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the initial 
November 2001 VCAA notice was given prior to the appealed AOJ 
decisions, dated in March 2002 and September 2004.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination, obtaining a medical opinion as to the 
etiology of his psychiatric disability, and by affording him the 
opportunity to give testimony before an RO hearing officer and/or 
the Board.  In September 2005, the Veteran appeared and testified 
at a Travel Board hearing.  

VA is not required to schedule the Veteran for a separate 
physical examination for his claimed hypertension, as it is a 
secondary service-connected claim, and the evidence does not meet 
the criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, 
there is no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based regarding 
his hypertension.  Service treatment records (STRs) are devoid of 
treatment for this condition, and the evidence of record shows 
that he first sought treatment for this disability many years 
following discharge from active duty service.  As such, the Board 
will not remand this case for a separate medical examination 
regarding hypertension.  

It appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran essentially contends that he has anxiety disorder 
attributable to his service in England during Operation Desert 
Storm, and he has hypertension secondary to his anxiety. 

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for the 
award of secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Hypertension is deemed to be a chronic disease under 38 C.F.R. § 
3.309(a) and, as such, service connection may be granted if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation from 
service.  38 C.F.R. § 3.307.  

By way of background, during service the Veteran was a dentist.  
The Veteran's service treatment records (STRs) are devoid of any 
treatment related to a psychiatric disability or hypertension, 
and the Veteran has not contended otherwise.  In fact, the 
Veteran has alleged that he kept his worries and anxiety to 
himself as he did not want it to negatively impact his military 
career.  

In the Veteran's enlistment medical examination, his blood 
pressure was noted to be 148/78.  During a periodic physical in 
January 1979, his blood pressure was 120/80.  His initial 
separation physical in February 1981 noted blood pressure at 
114/76.  Five months following his July 1981 separation, the 
Veteran blood pressure reading was 122/78 (December 1981).  There 
are no STRs from his period of reactivation showing any elevated 
blood pressure levels.  There are some notations of borderline 
high blood pressure readings noted in his reserve medical records 
dated in 1998, but not during a period of active duty.  

The Veteran's post-service treatment records reflect complaints 
related to stress, including abdominal pain and an increased 
tremor in his hands.  He has current diagnoses of anxiety 
disorder, alcohol abuse disorder, social phobia, hypertension, 
muscle spasms, and essential tremor.  

It appears as though the Veteran was first diagnosed as having 
hypertension in the early-2000s, he was noted to be borderline 
hypertensive for some time.  Relevant treatment records for 
hypertension do not show any direct relationship to service.  The 
Veteran contends that in late-career periodic physicals for the 
Air Force Reserves, he had notations of high blood pressure.  

In a January 2002 treatment record, the Veteran sought treatment 
for increased distress and inability to deal with things.  He 
reported that he has always been a worrier and never sought 
treatment due to the possible negative impact for his career.  
The Veteran was noted to have generalized anxiety disorder, 
social phobia, and alcohol dependence.  It was noted that the 
Veteran first sought professional treatment regarding his mental 
health in 2002.  These post-service mental health records, 
however, do not reflect the Veteran's current contentions that 
his anxiety is due to service.  

In statements submitted by the Veteran's wife and best friend, 
they indicated that following the Veteran's tour of duty in 1991, 
he returned a changed man.  His friend indicated that following 
his Desert Storm service (according to the Veteran, he was 
stationed in England during that time), the Veteran ceased to be 
a fun-loving guy.  The friend stated that the Veteran became 
"one of the most depressed people [he] has ever known."  He 
recalled that the Veteran's alcohol abuse began at that time and 
he was alienating himself from others.  The Veteran's wife 
indicated that prior to his Desert Storm service, the Veteran was 
determined, goal oriented, and a strong man.  His wife recalled 
that the Veteran had significant work stress and following 
deployment during Desert Storm, the Veteran returned a changed 
man.  He pushed everyone away and began to drink daily.  She 
stated that he took an early retirement due to the stress of his 
job.  

In a letter dated in March 2006, the Veteran's psychiatrist 
indicated that the Veteran was being treated for anxiety and 
stress for many years.  The psychiatrist indicated that the 
Veteran served honorably in Desert Storm, and in his opinion, 
some of the Veteran's symptoms were compatible with posttraumatic 
stress disorder (PTSD).  There is nothing in this letter to show 
that the Veteran's psychiatrist reviewed the Veteran's treatment 
records-both pre- and post-service-before reaching this 
opinion, nor did he provide a rationale for this statement.  

In October 2008, the Veteran sought psychiatric treatment and 
reported symptoms of anxiety and depression.  He was noted to 
have been treated for the past seven years.  Upon initial 
evaluation, the psychiatrist indicated that the Veteran likely 
had dysthymia and anxiety, not otherwise specified.  Also noted 
was the Veteran's alcohol dependence.  This physician also 
indicated that the Veteran's GERD, hypertension, IBS, muscle 
spasms, anxiety and tremor could all be blamed on heavy chronic 
alcohol intake.  

Pursuant to the Board's September 2009 remand, the Veteran 
underwent a VA examination in December 2009.  This examination 
was requested to determine whether the Veteran's claimed anxiety 
disorder was causally or etiologically related to his service, 
and if so, whether his IBS, hypertension, and tremor were 
secondary to his anxiety.  Upon examination, the Veteran was 
noted to have been reactivated during Desert Storm and was 
deployed to England in 1991.  The Veteran reported his tour in 
England as being at a contingency hospital in support of Desert 
Storm and his duties were outlined to include helping physicians 
deal with casualties.  The Veteran stated, however, that there 
were no casualties, and he functioned in a regular dental clinic 
environment.  He further reported that he experienced a lot of 
uncertainty as to whether he would be stationed in England or 
combat areas, and this caused him to become nervous.  The Veteran 
further advised that he is a very "orderly" person, and his 
reactivation to go to England upset him and caused him stress.  
This stress caused him to start drinking alcohol a lot more.  

The examiner diagnosed the Veteran as having anxiety disorder, 
not otherwise specified.  He also diagnosed alcohol dependence, 
and possible alcohol induced anxiety disorder.  Following the 
examination and review of the claims file, the examiner opined 
that the Veteran's anxiety disorder was not caused by or a result 
of the Veteran's military service.  In reaching this conclusion, 
the examiner stated that the Veteran did not receive any mental 
health treatment in service, and began treatment after his 
return.  The examiner further noted that there is no evidence to 
corroborate the Veteran's assertions that his physical problems 
are due to his mental issues.  The examiner noted that the 
Veteran has some type of anxiety disorder that could "easily be 
due to alcohol dependence and other causes."  The examiner did 
not see any relationship between the Veteran's anxiety disorder 
and his military service because he only had a short deployment 
to England for 2 1/2 months and worked as a dentist without 
exposure to excessive trauma or other stressors.  There is no 
clinical opinion to the contrary.  

Upon review of the evidence as outlined above, the Board finds 
that the Veteran is not entitled to service connection for his 
anxiety disorder or hypertension.  

First, in regards to the Veteran's anxiety claim, the evidence of 
record does not show that the Veteran was treated in service or 
many years thereafter for his claimed anxiety disorder.  In fact, 
he was first in formal mental health treatment for his anxiety in 
2002.  

Regarding the Veteran's psychiatrist who indicated in March 2006 
that some of the Veteran's symptoms are compatible with PTSD, 
there is no indication that his statement was based upon a review 
of the clinical evidence of record, nor is there any indication 
that the psychiatrist based this assertion on the criteria for 
PTSD as noted in the DSM-IV.  The psychiatrist did not indicate 
to what stressors the Veteran may have been exposed to while 
serving in a dental clinic in England during Desert Storm.  As 
such, the Board finds that this psychiatrist did not offer his 
opinion with the correct facts to make his assertions regarding 
any PTSD symptomatology.  

An October 2008 treating physician indicated that the Veteran's 
anxiety was likely due to heavy chronic alcohol intake.  
Additionally, the September 2009 VA examiner indicated that the 
Veteran's anxiety disorder was not due to his service.  The 
examiner indicated that the Veteran did not seek treatment in 
service, he was not deployed to a dangerous location, and was 
basically working in a regular dentist office environment during 
his deployment to England.  Moreover, this examiner opined that 
the Veteran's type of anxiety disorder could be due to alcohol 
dependence.  There are no competent clinical opinions to the 
contrary.  

The Board appreciates the Veteran's assertions, as well as those 
made by his friends and relatives regarding his anxiety and the 
onset as being upon return from his Desert Storm deployment to 
England.  The Veteran and his friends/relatives are competent, as 
laymen, to report that as to which they have personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His 
friends/relatives, however, are not competent to offer a medical 
opinion as to cause or etiology of the Veteran's claimed anxiety 
disorder, as there is no evidence of record that the Veteran's 
friends and spouse have specialized medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, although the 
Veteran is a dentist and has some background in anatomy and other 
medical issues, there is no evidence that he is specialized in 
psychology or other mental health field.  As such, his assertions 
that his anxiety was caused by his service in England during 
Desert Storm are not competent.  Id.  

Absent a competent opinion linking the Veteran's anxiety disorder 
to his period of active duty, service connection for anxiety 
disorder must be denied.  

The Board has considered the Veteran's reports to the effect that 
he abused alcohol since his separation from service.  To the 
extent that he may be seeking service connection for a 
psychiatric disability due to or manifested by drug and alcohol 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 91, prohibits payment of compensation for a disability that 
is a result of a veteran's own alcohol or drug abuse.  See also 
38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) 
(2010) (providing that an injury or disease incurred during 
active service will not be deemed to have been incurred in line 
of duty if the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs).  Thus, 
service connection for anxiety disorder caused by alcohol abuse 
is not warranted.

In regards to the Veteran's claim of service connection for 
hypertension, the Board finds that the Veteran is not entitled to 
service connection on a direct, presumptive, or secondary basis.  

The Veteran's STRs do not show any findings of hypertension or 
clinically noted high blood pressure.  The Veteran was shown to 
have some high blood pressure readings in 1998 as noted in a 
reserve treatment record, but he was not clinically diagnosed as 
having hypertension until 2000.  As the record does not reflect 
that the Veteran was first diagnosed as having hypertension 
within one year of separation from active duty-here, April 
1991-service connection for hypertension must be denied on a 
presumptive basis.  

The records also do not reflect that the Veteran's hypertension 
is directly related to service or secondary to his anxiety 
disorder.  Again, the Veteran was not treated for hypertension in 
service or for many years following separation from active duty.  
There is absolutely no clinical evidence, other than the 
Veteran's own assertions, that his hypertension is related to his 
period of active duty.  The Board appreciates the Veteran's 
assertions that his hypertension is directly related to his 
active duty or secondarily due to his anxiety disorder, but he is 
not competent to so contend.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Again, the Board recognizes that the Veteran 
has medical experience in the dental field, but there is no 
indication that he is competent to offer his opinion as to the 
cause or etiology of his hypertension.  Absent a competent 
clinical opinion directly linking his hypertension to service, 
service connection for hypertension must be denied.  Finally, the 
Veteran is not entitled to service connection for hypertension on 
a secondary basis as service connection for his anxiety disorder 
has been denied.  


ORDER

Service connection for anxiety disorder is denied.

Service connection for hypertension is denied.  


REMAND

Upon careful review of the evidence of record, and in light of 
the VCAA, the Board finds that further evidentiary development is 
necessary regarding the Veteran's claim of service connection for 
IBS and familial tremor.  The Veteran claimed familial tremor and 
IBS both on a direct basis and as due to his anxiety disorder.  
Although the decision above denied service connection for anxiety 
and the Veteran is not entitled to service connection for his IBS 
and tremor on a secondary basis, the evidence of record suggests 
that they might have had their onset during service.

The Veteran's STRs are devoid of any treatment for a tremor in 
the hands or IBS.  Following service, it appears as though the 
Veteran was first treated for his tremor in the mid-1990s.  

The first indication that the Veteran had IBS was in a March 1995 
private treatment note.  The Veteran's physician indicated that 
the Veteran had left upper quadrant pain secondary to 
musculoskeletal spasm and probable IBS.  

In a July 1996 private treatment note, the Veteran reported 
having a tremor in his hands since the early-1990s.  The treating 
physician indicated that the Veteran believed his tremor worsened 
since service in Desert Storm.  The physician diagnosed the 
Veteran as having benign familial tremor with a background of 
chronic anxiety.  

In an October 2002 notice of disagreement, he indicated that his 
abdominal problems began in the spring of 1991-this was during 
his period of reactivation.  

The Veteran submitted a statement in December 2009 regarding his 
claims.  He essentially contends that in his capacity as a 
dentist, he has knowledge of anatomy, and his IBS and muscle 
spasm of the abdominal wall are two different disabilities.  He 
said the first pain in his abdominal wall began the first month 
or two after returning from his deployment to England.  

Although the Veteran is not a physician, he is certainly 
competent to report that his stomach/abdominal problems and 
tremor had their onset in service.  He is also competent to 
report that he perceived his tremor as having worsened during his 
service in England during Desert Storm.  The Board recognizes 
that the Veteran has been afforded a VA examination for his 
service-connected anxiety, but there is no VA examination 
regarding his claimed tremor or IBS.  The Board finds the 
Veteran's testimony that his IBS and tremor had their onset in 
service, and/or his tremor worsened during service, is competent, 
and there is clinical evidence that he has been undergoing 
treatment for both disabilities since.  The Board ultimately 
finds that the low threshold pursuant to McLendon v. Nicholson, 
20 Vet. App. 79, 81(2006) is met, and that a VA examination is 
required to determine whether the Veteran's claimed familial 
tremor and IBS were caused or worsened by service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
IBS and familial tremor.  The Veteran's 
claims folder should be made available to the 
examiner.  The examiner is to perform all 
necessary clinical testing.  The examiner 
should then render an opinion as to whether 
it is at least as likely as not that any 
current IBS and familial tremor had their 
onset in service.  The examiner should 
provide rationale for all opinions given.  If 
the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

2.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


